DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/14/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Lundberg on 1/25/2022.

The application has been amended as follows: 

selecting the initial clock setting by selecting a first clock setting associated
with a first TDD configuration from a plurality of TDD configuration stored in
a memory based on the downlink:uplink sub-frame ratio; and 
	calculating the clock setting adjustment statistically from a set of switching time
differentials, wherein each switching time differential of the set of switching time
differentials is a difference between a start of a respective downlink sub-frame as
determined from the downlink path signal power measurement and a time at which a
respective one of the control signals is provided to the at least one switch


	16. The system of claim 15, wherein the memory comprises a plurality of TDD configurations;
wherein the processor selects a# the initial clock setting by selecting a first
clock setting associated with a first  TDD configuration from the plurality of TDD configuration based on the downlink:uplink sub-frame ratio; and
wherein the processor calculates a the clock setting adjustment statistically
from a set of switching time differentials, wherein each switching time differential
of the set of switching time differentials is a difference between a start of a
respective downlink sub-frame as determined from the downlink path signal power measurement and a time at which a respective one of the control signals is provided to the at least one switch

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As claims 1, 8 and 15, Stratford [US 2009/0316611] discloses a switching control module for a time division duplexing (TDD) communications system comprising a master unit [Fig 1, 102] and at least one remote antenna unit [Fig 1, 108] that is communicatively coupled to the master unit by an uplink path and a downlink path, the module comprising: a processor coupled to a memory; wherein the processor is configured to send control signals to at least one switch based on switching times controlled by a clock setting [Par 0019-0025 disclose the base station set the timing for using to control the switching between the modes based on uplink and downlink ratio of the system] and the clock setting is determined by the processor as a function of the end of downlink signal and start of uplink signal and a downlink path signal power measurement [Par. 0026-0027 disclose measuring downlink power to compute start and ending of downlink signal]; and the control signals instruct the at least one switch to switch the TDD communications system between an uplink mode and a downlink mode [Figs 2-5] wherein the at least one switch is positioned in the TDD communications system [Fig 3, 312] and adjusting the time that the switch set to downlink mode [Fig 5, Ref 512].  However, the prior arts in the record fail to disclose or make obvious to a method and system comprising send control signals to at least one switch based on switching times controlled by a clock setting, wherein the clock setting is determined by the processor as a function of an initial clock setting based on a downlink:uplink sub-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414